                                                            United States District Court
                                                              Southern District of Texas

                                                                 ENTERED
               IN THE UNITED STATES DISTRICT COURT             August 07, 2019
               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                              David J. Bradley, Clerk
                        HOUSTON DIVISION


HENRY LEE JENNINGS,              §
TDCJ #595880,                    §
                                 §
               Petitioner,       §
                                 §
v.                               §
                                 §          CIVIL ACTION NO. H-19-2712
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice - Correctional           §
Institutions Division,           §
                                 §
               Respondent.       §


                   MEMORANDUM OPINION AND ORDER


     Henry Lee Jennings (TDCJ #595880) has filed a Petition for a

Writ of Habeas Corpus by a Person in State Custody        ("Petition")

(Docket Entry No. 1) seeking relief under 28 U.S.C. § 2254 from a

conviction that was entered against him in 1991. He has also filed

a Federal 2254 Habeas Corpus Memorandum of Law in support of the

Petition ("Memorandum")   (Docket Entry No. 5) .    After considering

all of the pleadings and the applicable law pursuant to Rule 4 of

the Rules Governing Section 2254 Proceedings in the United States

District Courts,   this case will be dismissed for the reasons

explained below.


                          I.   Background

     On July 17, 2019, Jennings filed the pending federal habeas

corpus Petition to challenge a state court conviction that resulted
in a 66-year sentence. 1      Public records clarify that Jennings was

convicted of robbery on April 9, 1991, and sentenced to 66 years'

imprisonment in Harris County Cause No. 580150. 2         That conviction,

which was entered in the 174th District Court for Harris County,

was affirmed on appeal on August 13, 1992.           See Jennings v. State,

No. B14-91-00344-CR,    1992 WL 193578          (Tex. App. - Houston   [14th

Dist.]   Aug.   13,   1992,    pet.    ref'd)     (unpublished)   (rejecting

Jennings's challenge to the sufficiency of the evidence and his

claim that the robbery conviction violated double jeopardy after he

pled guilty to a theft charge that was included in the same

indictment).

     Jennings now contends that he is entitled to federal habeas

corpus relief from the robbery conviction and sentence entered

against him in 1991, because a "visiting unsworn judge" presided




     1
      See Petition, Docket Entry No. 1, pp. 2-3. The Petition is
not dated. See id. at 10. However, the cover letter submitted by
the petitioner is dated July 17, 2019. See Letter, Docket Entry
No. 1-1, p. 1. For purposes of this Order, the court presumes that
the Petition was filed on this date under the "mailbox rule" that
applies to pleadings filed by pro se prison inmates. See Spotville
v. Cain, 149 F.3d 374, 377 (5th Cir. 1998); Richards v. Thaler, 710
F.3d 573, 579 (5th Cir. 2013).
     2
      See Texas Dep't of Criminal Justice, Offender Information,
located at: https://offender.tdcj.texas.gov (last visited Aug. 6,
2019) (disclosing that Jennings was convicted of robbery in Harris
County Cause No. 580150 on April 9, 1991, and failure to comply
with sex offender registration requirements in Harris County Cause
No. 147537701010 on February 5, 2016).

                                      -2-
over his trial. 3        Jennings also asserts that his indictment was

"faulty" or defective because he was charged with committing theft,

but he was tried and convicted of committing the offense of

robbery. 4


                                II.   Discussion

A.   The One-Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

all federal habeas corpus petitions filed after April 24, 1996, are

subject to a one-year limitations period            found   in 28   U.S.C.

§ 2244(d), which provides as follows:

     (d)(1)           A 1-year period of limitation shall apply to
                      an application for a writ of habeas corpus by
                      a person in custody pursuant to the judgment
                      of a State court. The limitation period shall
                      run from the latest of--

              (A)     the date on which the judgment became final by
                      the conclusion of direct review or the
                      expiration of the time for seeking such
                      review;

              (B)     the date on which the impediment to filing an
                      application created by State action in
                      violation of the Constitution or laws of the
                      United States is removed, if the applicant was
                      prevented from filing by such State action;

              (C)     the date on which the constitutional right
                      asserted was initially recognized by the
                      Supreme Court, if the right has been newly


      3
          See Petition, Docket Entry No. 1, p. 6.
      4
          Id. at 6.
                                       -3-
                 recognized by the Supreme      Court and made
                 retroactively   applicable     to   cases  on
                 collateral review; or

           (D)   the date on which the factual predicate of the
                 claim or claims presented could have been
                 discovered through the exercise of due
                 diligence.

28 U.S.C. § 2244 (d) (1).     Because the pending Petition was filed

well after April 24, 1996, the one-year limitations period clearly

applies.   See Flanagan v. Johnson, 154 F.3d 196, 198        (5th Cir.

1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)).

     As noted above, Jennings challenges a state court judgment of

conviction that was entered against him in 1991, and affirmed on

direct appeal in 1992.      Because Jennings did not appeal further by

seeking a writ of certiorari from the Supreme Court, his state

court conviction became final for purposes of the AEDPA statute of

limitations in 1993, at the latest.      See Roberts v. Cockrell, 319

F.3d 690, 693 (5th Cir. 2003) (observing that a state conviction is

typically considered "final 'when the availability of direct appeal

to the state courts has been exhausted and the time for filing a

petition for a writ of certiorari has elapsed or a timely filed

petition has been finally denied'") (quoting Caspari v. Bohlen, 114

S. Ct. 948, 953 (1994)).

     Habeas petitioners whose convictions became final before the

AEDPA's effective date on April 24, 1996, were afforded a one-year

grace period to file their claims for relief in federal court. See

United States v. Flores,       135 F.3d 1000,   1004   (5th Cir. 1998)

                                   -4-
(applying the grace period to a post-conviction motion for relief

from a federal conviction under 28 U.S.C. § 2255) .        Therefore,

Jennings had until April 24,       1997,   to seek a federal writ to

challenge his 1991 conviction.      See Coleman v. Johnson, 184 F.3d

398, 401 (5th Cir. 1999) (citing Flanagan, 154 F.3d at 201-02).

The pending petition, filed on July 17, 2019, is late by more than

20 years and is therefore time-barred unless an exception applies.


B.   Statutory Tolling

     A habeas petitioner may be entitled to statutory tolling of

the one-year limitations period under 28 U.S.C. § 2244 (d) (2), which

provides that the time during which a "properly filed u application

for state habeas corpus or other collateral review is pending shall

not be counted toward the limitations period.        Jennings filed a

state habeas corpus application to challenge his 1991 robbery

conviction under Article 11.07 of the Texas Code of Criminal

Procedure on December 5, 2018, 5 which the Texas Court of Criminal

Appeals denied on May 8, 2019. 6   This application does not toll the

limitations period under § 2244 (d) (2) because it was filed well

after the period of limitations expired. See Scott v. Johnson, 227

F.3d 260, 263 (5th Cir. 2000).



     5
         See Petition, Docket Entry No. 1, p. 4.
     6
      See Postcard Notification from the Texas Court of Criminal
Appeals, Docket Entry No. 5, p. 5 (advising Jennings that his
application for a writ of habeas corpus was denied on the findings
of the trial court without a hearing).
                                   -5-
     The pleadings do not disclose any other valid basis for

statutory tolling.        Jennings does not assert that he was subject to

state action that impeded him from filing his Petition before the

limitations period         expired.    See    28   U.S.C.   §   2244 (d) (1) (B).

Likewise, none of his claims are based on a constitutional right

that has been newly recognized by the Supreme Court.             See 28 U.S.C.

§ 2244 (d) (1) (C).       Moreover, although       Jennings asserts in his

Petition that his claims are based on unspecified "newly discovered

evidence," 7 none of his claims raise a constitutional issue that is

based on a "new factual predicate" that could not have been

discovered previously if he had acted with due diligence.                See 28

U.S.C. § 2244 (d) (1) (D).       Therefore, the Petition is time-barred

unless there is          an equitable reason to toll the            statute of

limitations.


C.   Equi tabl.e Tol.l.ing

     The AEDPA statute of limitation may tolled for equitable

reasons     "in   rare    and   exceptional   circumstances[.]"       Davis   v.

Johnson, 158 F.3d 806, 811 (5th Cir. 1998).           The Supreme Court has

clarified that a habeas petitioner is entitled to equitable tolling

"only if he shows          ' (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in

his way' and prevented timely filing."              Holland v. Florida, 130

S. Ct. 2549, 2562 (2010) (quoting Pace v. DiGuglielmo, 125 S. Ct.


     7
         See Petition, Docket Entry No. 1, p. 9.
                                      -6-
1807, 1814 (2005)).     Jennings does not make this showing.

     Jennings explains in his Memorandum that it took him a long

time to assert his claims because he had to go back to school and

then visit the law library to learn the "rules and regulations of

the court" before he could seek state habeas relief under Article

11.07 of the Texas Code of Criminal Procedure. 8      The Petition,

however, is over 20 years late.         Jennings does not provide a

chronology or allege any facts demonstrating that he pursued relief

with diligence before the limitations period expired.

     To the extent that Jennings attributes the delay to his status

as a self-represented inmate and his ignorance of the law, neither

of these factors constitutes an exceptional circumstance that

excuses a petitioner's failure to file a timely habeas petition.

See Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999); see also

Cousin v. Lensing, 310 F.3d 843, 849 (5th Cir. 2003) (noting that

a petitioner's ignorance or mistake is insufficient to warrant

equitable tolling); Barrow v. New Orleans S.S. Ass'n, 932 F.2d 473,

478 (5th Cir. 1991) (finding that "lack of knowledge of the filing

deadlines," "lack of representation," "unfamiliarity with the legal

process," "illiteracy," and "ignorance of legal rights" generally

do not justify tolling).     Because Jennings has not articulated a

valid basis for tolling the statute of lirnitations,      the court




     8
         See Memorandum, Docket Entry No. 5, p. 2.
                                  -7-
concludes that this action must be dismissed as untimely filed. 9


                  III.     Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                   A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C. § 2253(c)(2), which requires a petitioner to

demonstrate   "that      reasonable    jurists   would   find   the   district

court's assessment        of   the   constitutional   claims    debatable   or

wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).           Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."             Slack, 120

S. Ct. at 1604.


     9
      In addition, the court notes that Jennings's primary ground
for relief, which claims that his conviction is void because he was
tried before a visiting judge who had not taken the oath of office
required by Texas law, is one that has been repeatedly rejected as
not cognizable under 28 U.S.C. § 2254. See Pierce v. Director,
TDCJ-CID, Civ. No. 4:06-258, 2013 WL 1796137, at *17 (E.D. Tex.
April 26, 2013) (citations omitted); Turner v. Quarterman, Civ. No.
A-08-811, 2009 WL 2406203, at *8 (W.D. Tex. Aug. 3, 2009); Ramos
v. Dretke, Civ. No. 4:04-459, 2005 WL 39144, at *3 (N.D. Tex. Jan
6, 2005), rec. adopted, 2005 WL 233952 (N.D. Tex. Jan. 31, 2005).
Because the Petition is plainly time-barred, the court does not
address the merits further.

                                       -8-
     A district court may deny a certificate of appealability,

sua sponte, without requiring further briefing or argument.                  See

Alexander v. Johnson,     211 F.3d 895,    898   (5th Cir. 2000).            For

reasons set forth above,     this court concludes that jurists of

reason would not debate whether the Petition was untimely or

whether the petitioner states a valid claim for relief. Therefore,

a certificate of appealability will not issue.


                    IV.    Conc1usion and Order

     Accordingly, the court ORDERS as follows:

     1.   The Petition for a Writ of Habeas Corpus by a
          Person in State Custody (Docket Entry No. 1) filed
          by Henry Lee Jennings is DISMISSED with prejudice
          as barred by the one-year statute of limitations.

     2.   The petitioner's Application to Proceed In Forma
          Pauperis (Docket Entry No. 3) is GRANTED.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this     "1""' day   of   A-.,-,   2019.




                                          UNITED STATES                  JUDGE




                                 -9-
